20-01010-jlg   Doc 13-13   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 13
                                     Pg 1 of 9



                                 EXHIBIT 13
FILED: NEW YORK COUNTY CLERK 07/01/2013                                         INDEX NO. 651089/2010
NYSCEF DOC. 20-01010-jlg
            NO. 487        Doc 13-13   Filed 06/25/20 Entered 06/25/20 23:33:41  Exhibit
                                                                           RECEIVED      13 07/01/2013
                                                                                    NYSCEF:
                                                 Pg 2 of 9
20-01010-jlg   Doc 13-13   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 13
                                     Pg 3 of 9
20-01010-jlg   Doc 13-13   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 13
                                     Pg 4 of 9
20-01010-jlg   Doc 13-13   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 13
                                     Pg 5 of 9
20-01010-jlg   Doc 13-13   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 13
                                     Pg 6 of 9
20-01010-jlg   Doc 13-13   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 13
                                     Pg 7 of 9
20-01010-jlg   Doc 13-13   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 13
                                     Pg 8 of 9
20-01010-jlg   Doc 13-13   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 13
                                     Pg 9 of 9
